Title: To James Madison from William Jarvis, 9 August 1806
From: Jarvis, William
To: Madison, James



Sir
Lisbon 9 Aug: 1806 At 8 p.m.

I have this moment heard that a Courier arrived the last night from Paris to this Court which is now at Massa, 8 lea: distant, and  bring advice that the Preliminaries of a General Peace was signed the 26th. Ulto. in that City.  What the terms are has not transpired; nor have I the information in so direct a manner that implicit confidence ought be given to it; but I have little doubt of it. With perfect Respect I have the honor to be Sir, Yr. Mo: Ob: Servt.

Wm. Jarvis



Sir
10th: at 2 pm.

I have this moment seen the Secretary of the French Ambassy, who says that they have not received any official account of the Signing the Preliminaries, but that the Russian Minister at Madrid had written to the Russian Minister here, that an express had at that moment he was writing arrived, from Paris with letters regarding the Signing of the Preliminaries on the 26th: at 9 p.m. and that Hanover, was restored & the Cape of Good Hope & Malta given up to the English
The delay of the Perseverance affords me an oppnty. to give this additional advice  Respectfully I am Sir Yr Mo: Ob: Servt

Wm. Jarvis


